The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 9 of U.S. Patent No. 11,179,078. Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference is in the specifics of the polyurea-urethane copolymer.  The specific components claimed are found in the claims of ‘078, noting that the polycarbonate reactant in ‘078 is embraced by the claimed term “comprising” and as evidenced by instant claim 6.  The claims in ‘078 do not include the specific limitation of a catalyst in an amount of less than .2% of the reaction mixture but the skilled artisan would have found the use of such an amount of catalyst to have been obvious for these reasons:  
	1) The reactants are specifically disclosed in ‘078 and do not include a catalyst such that the skilled artisan would have no reason to believe one is present and/or necessary.  As such that the absence of any catalyst would have been obvious.  
	2) Adjusting the operable and beneficial amount of any catalyst which could be present would have been obvious to the skilled artisan such that adjusting the amount of any catalyst present would have been within routine experimentation for the skilled artisan.  
	3) Conventional catalysts often used in polyurethane reactions include heavy metals such as tin and the skilled artisan would have been motivated to use as little as possible in an effort to limit potential environmental hazards. 
	In this manner the claimed amount of catalyst would have been obvious.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8 and 11 to 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.
	Wang et al. teach an analyte sensor having a base layer, a conductive layer on the base layer having a working electrode, an analyte sensing layer on the conductive layer and an analyte modulating layer on the sensing layer.  Disposed on the sensing layer is a polyurea-urethane copolymer.  Specifically see paragraph 48 which teaches all of these components, as well as the entirety of the teachings in Wang et al. The poly-urea-urethane is prepared from a diisocyanate, a hydrophilic diol or diamine and a silox-ane having an amino, hydroxyl or carboxylic acid terminal group.  See specifically the teachings in paragraph 34 and on, in which paragraph 36 teaches diisocyanates, para-graph 38 teaches hydrophilic diol or diamine and paragraph 39 teaches the siloxane.  
	Of particular importance, please see paragraph 41 which refers to the use of a catalyst.  This specifically states that use of a catalyst is not required.  In other words, this teaches a reaction mixture having 0% catalyst which falls within the claimed range of less than 0.2%.  
	Thus each of the analyte sensor components is fully taught by Wang et al., as are the components required in (a) the reaction mixture, in which no catalyst is required.  This anticipates the limitations of claim 1.
	While this does not specifically teach the requirement (b) of thermal stability,  products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	For claim 2 see paragraphs 22 and 23 which teach interstitial fluids.
	For claim 3 see paragraph 12 which teaches both a protein layer and a cover layer.
	For claim 4 see paragraph 10 which teaches a plurality of electrodes.
	For claim 5 see paragraph 50 which teaches the electrodes in a group and repeating pattern.
	For claims 6 and 12 see paragraph 38 which teaches that the hydrophilic diol can be a polycarbonate diol.  Since the polycarbonate and the hydrophilic diol of claim 1 can be the same component, this meets this claim requirement.
	For claim 8 note that 0% is less than 0.11%.
	For claim 11 note the following. On one hand this appears to be a future intended use clause which indicates how the thermal stability is measured but does not require this actual measuring step.  On the other hand, note that supra regarding chemical com-positions that are identical and the properties associated therewith.
	For claims 13 and 14, note that supra regarding these limitations in claims 2 and 8.

Claims 1 to 6, 8 and 11 to 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. in view of Van Antwerp, which is incorporated by reference therein.
	In addition to the rejection supra, the following anticipation rejection is also made using a different rejection rationale.
	Wang et al. teach an analyte sensor having a base layer, a conductive layer on the base layer having a working electrode, an analyte sensing layer on the conductive layer and an analyte modulating layer on the sensing layer.  Disposed on the sensing layer is a polyurea-urethane copolymer.  Specifically see paragraph 48 which teaches all of these components, as well as the entirety of the teachings in Wang et al. The poly-urea-urethane is prepared from a diisocyanate, a hydrophilic diol or diamine and a silox-ane having an amino, hydroxyl or carboxylic acid terminal group.  See specifically the teachings in paragraph 34 and on, in which paragraph 36 teaches diisocyanates, para-graph 38 teaches hydrophilic diol or diamine and paragraph 39 teaches the siloxane.  
	Of particular importance, please see paragraph 34 which refers to the polymers in 5,777,060 (Van Antwerp) and incorporates by reference the teachings of Van Antwerp into the body of Wang et al. This means that the teachings in Van Antwerp are fully disclosed by Wang et al.
	Specifically see Example 1 in Van Antwerp which is an anticipated embodiment therein, and thus an anticipated embodiment in Wang et al.  This prepares a polyurea-urethane polymer from 4.44 grams diisocyanate, 2.4 grams of PEG (a hydrophilic diol) and 15 grams of an amino terminated polysiloxane.  This uses 15 mg of a tin catalyst which amounts to around .066 wt% catalyst.  This embodiment meets the requirement of (a) including the claimed catalyst amount.
	Thus each of the analyte sensor components is fully taught by Wang et al., as are the components required in (a) the reaction mixture, as evidenced by Van Antwerp, and a catalyst in an amount as claimed.  This anticipates the limitations of claim 1.
	While this does not specifically teach the requirement (b) of thermal stability,  products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Thus, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	For claim 2 see paragraphs 22 and 23 which teach interstitial fluids.
	For claim 3 see paragraph 12 which teaches both a protein layer and a cover layer.
	For claim 4 see paragraph 10 which teaches a plurality of electrodes.
	For claim 5 see paragraph 50 which teaches the electrodes in a group and repeating pattern.
	For claims 6 and 12 see paragraph 38 which teaches that the hydrophilic diol can be a polycarbonate diol.  Since the polycarbonate and the hydrophilic diol of claim 1 can be the same component, this meets this claim requirement.
	For claim 8 note that .066 wt% is less than 0.11%.
	For claim 11 note the following. On one hand this appears to be a future intended use clause which indicates how the thermal stability is measured but does not require this actual measuring step.  On the other hand, note that supra regarding chemical com-positions that are identical and the properties associated therewith.
	For claims 13 and 14, note that supra regarding these limitations in claims 2 and 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., alone or in view of Van Antwerp as applied to claim 1 above, and further in view of Schafer et al.
	Neither Wang et al. nor Van Antwerp teach water as a chain extender.  
	See paragraphs 37 to 40 in Wang et al. which teaches the presence of chain extenders.  
	See column 4, line 9, in Van Antwerp that teaches the presence of chain extenders.
	Schafer et al. teach polyurethane compositions that are comparable to that disclosed in these references.  Paragraph 37 teaches that water can be used as a chain extender.  
	From this one having ordinary skill in the art would have been motivated by the teachings of Schafer eta l. to use water as a chain extender in Wang et al. or Van Antwerp with the expectation of obtaining useful and predictable results.  In this manner claim 10 is rendered obvious.  

Claims 6 and 12 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. alone or in view of Van Antwerp.
	In the event that the polycarbonate in these claims is considered to be a separate component in the reaction mixture from the hydrophilic diol, the following rejection rationale is made.
	Paragraph 38 in Wang et al. teach a wide variety of hydrophilic polymers include-ing polycarbonate diols as well as various other diols and diamines.  Since these are taught to be useful in the equivalent and alternative, one having ordinary skill in the art would have found using a polycarbonate diol with another diol or diamine to have been obvious, with the expectation of obtaining useful and comparable results. In this manner these claims are rendered obvious.  It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. 

Claims 7, 9 and 15 are not taught or suggested by the prior art.  There is nothing that teaches or suggests this particular combination of reactants and amounts as claim-ed.  This is consistent with the allowable subject matter in the ‘078 reference.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/22/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765